
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


DST SYSTEMS, INC.

DIRECTORS' DEFERRED FEE PLAN

        Amended and Restated as of February 26, 2002

Section 1. Establishment

        1.1    Establishment.    DST Systems, Inc. (the "Company") hereby
establishes, pursuant to resolution adopted by the Board of Directors of the
Company, at a meeting held on the 19th day of September, 1995, a deferred fee
plan for members of its Board of Directors, which shall be known as "DST
SYSTEMS, INC. DIRECTORS' DEFERRED FEE PLAN" (the "Plan").

        1.2    Effective Date.    This plan shall become effective on
September 1, 1995.

Section 2. Definitions

        2.1    Definitions.    Whenever used in the Plan the following terms
shall have the meaning set forth below:

(a)The term "Board" means the Board of Directors of the Company.

(b)The term "Director" means a member of the Board of Directors of the Company.

(c)The term "Participant" means a Director or former Director who has an account
under the Plan.

(d)The term "Fees" means direct monetary remuneration from the Company due to
the Directors for the discharge of their duties as directors, including
participation on committees of the Board.

        2.2    Gender and Number.    Except when otherwise indicated by the
context, any masculine terminology used herein shall also include the feminine
gender, and the definition of any term herein in the singular shall also include
the plural.

Section 3. Eligibility for Participation

        A Director shall be eligible for participation in the Plan and may elect
to defer fees to be earned as a Director of the Company in accordance with the
provisions of this Plan for a period consisting of any calendar year or years
during which he is a member of the Board. In the case of a newly elected
Director who was not a Director on the preceding December 31st, he shall become
eligible for participation for a period consisting of the balance of the
calendar year following such election, and for succeeding calendar years.

Section 4. Election to Defer Fees

        4.1    Procedure for Electing to Defer Fees.    On or before
December 31st of any calendar year, a Director may elect to become a Participant
beginning the following calendar year. Any person elected to fill a vacancy on
the Board or a newly created Directorship, who was not a Director on the
preceding December 31st, may elect within ten (10) days of becoming a Director
to become a Participant for Fees payable after the date of such election.
Persons who were Directors at the date of adoption of this Plan may elect within
ten (10) days of such adoption to become a Participant for Fees payable after
the date of such election. An election to participate in the Plan shall be
effected by the Director submitting a letter so stating to the administrator of
the Plan.

        4.2    Effect of Election or Failure to Elect to Participate.    Failure
to effect a timely election in accordance with the foregoing provisions shall
preclude a Director's participation during the calendar

--------------------------------------------------------------------------------


year or portion of the calendar year in question, but shall not preclude the
Director from becoming eligible for participation in any subsequent calendar
year.

        An election to commence participation, made in accordance with the
foregoing provision, shall be irrevocable for the immediately ensuing calendar
year, or the balance of the current year in the case of a Director serving at
the time of adoption of the Plan or a newly elected Director. Such election
shall continue in effect with respect to each calendar year thereafter until
modified in accordance with subsection 4.4.

        4.3    Amount Deferred.    A Director may defer any amount up to one
hundred percent (100%) of the Fees for the calendar year. If less then one
hundred percent (100%) of the Fees are deferred, then the amount deferred will
be prorated over the payment periods anticipated to be served by the Director
during the calendar year, or until the directorship is terminated.

        4.4    Modification of Election.    On or before December 31st of each
year a Participant may elect, within the limits of subsection 4.3, to increase
or decrease the amount of his Fees to be deferred during the ensuing calendar
years, and this election shall include the right to terminate the deferral of
Fees earned in such ensuing calendar years.

Section 5. Crediting of Fees

        5.1    Participants' Accounts.    The Company shall establish a
bookkeeping account ("account") for each Participant and credit to that account
Fees to be deferred hereunder, as of the date such Fees shall be due and
payable.

        5.2    Interest on Accounts.    Interest shall be credited monthly as of
the last day of the calendar month on the amount of deferred Fees and on the
amount of interest or earnings previously credited on deferred Fees. Interest
shall accrue from the date the Fees are payable. The rate of interest to be so
credited shall be determined from time to time by the Board and shall be at a
rate equal to the Underlying Investment Rate. The Underlying Investment Rate
shall be the announced rate of return on an investment or investments selected
by the Board from time to time, such as a mutual fund or financial instrument.
Once determined, the Underlying Investment may not be changed by the Board
during any calendar year, but may be changed prior to the end of a calendar year
for the ensuing year or years. If no change in the Underlying Investment is made
by the Board, the designated Underlying Investment shall continue in effect from
year to year.

        5.3  (a) As an alternative to the crediting of interest to a
Participant's account pursuant to Section 5.2, a Participant may elect to have
his or her account adjusted on the basis that amounts in the Participant's
account had been invested since the effective date of the Participant's latest
dated written election in the following hypothetical investments in such
proportion as the Participant has designated on the written election form: Janus
Venture Fund, Janus Twenty Fund, Janus Olympus Fund and such additional mutual
funds, managed accounts or other investments as the President or the Chief
Financial Officer of the Company may from time to time designate (the "Funds").

        (b)  A Participant may change such election effective at the beginning
of a calendar quarter by written notice to the Corporation no later than ten
days prior to the beginning of such calendar quarter. The Participant shall
designate whether the change in election and allocation is to apply (i) to the
Participant's account balance existing on the effective date of the written
change in election, (ii) only to Fees to be deferred after the effective date of
the written change in election, or (iii) both the existing account balance and
future deferred Fees.

        (c)  Any election made pursuant to this Section 5.3 shall remain in
effect until changed by the Participant as provided in Section 5.3(b). If the
Participant makes no election pursuant to this Section 5.3, makes an election
with respect to only a part of the Participant's account, or terminates an
election, then all portions of the account not subject to an election pursuant
to this Section 5.3 shall be

2

--------------------------------------------------------------------------------


credited with interest pursuant to Section 5.2. Subsequent to the date of
cessation as a Director, the Participant may change an election pursuant to
Section 5.3 with respect to amounts that are not yet distributed pursuant to
Section 6.

Section 6. Distribution Upon Cessation as Director of the Company

        Whenever a Participant ceases to be a Director of the Company, then,
subject to Section 6(c) hereof, the Board shall exercise its sole discretion in
electing one of the following methods of distributing the value of the
Participant's account:

(a)Installment Method.    The value of the Participant's account as of the end
of the calendar year in which a Participant ceases to be a Director shall be
distributed to the Participant in annual installments over a period selected by
the Board not to exceed ten years. The first installment payment shall be based
on the value of the account as of December 31 of the calendar year in which the
Participant ceased to be a Director and shall be made as soon as
administratively practical thereafter. The value of the Participant's account
shall be divided into equal annual amounts based on the installment period
selected by the Board. A Participant's account shall continue to accrue interest
or be adjusted until paid in the same manner as interest accrues on or
adjustments are made to an account pursuant to subsection 5.2 and 5.3. All
accrued and unpaid interest and earnings on the account shall be paid with each
annual installment. Upon completion of the distributions provided for above, the
Participant's account shall be closed.

(b)Single Payment Method.    The value of the Participant's account shall be
distributed to the Participant in a lump sum within six (6) months after the
date upon which the Participant ceases to be a Director. Until paid, the account
shall accrue interest or be adjusted until paid in the same manner as interest
accrues on or adjustments are made to an account pursuant to subsection 5.2 and
5.3. Upon delivery of the lump sum payment provided for above, the Participant's
account shall be closed.

(c)Distributions shall be made by the Single Payment Method unless, within sixty
(60) days of the date the Director ceased to serve on the Board, the Board shall
elect the Installment Method.

Section 7. Distribution upon Extraordinary Circumstances

        7.1    Death of Director or Former Director.    Notwithstanding the
provisions of Section 6, upon the death of a Participant, the balance of the
Participant's account shall be payable at such time as determined by the Board,
but no later than six (6) months after the date of death, to a beneficiary
designated by the Participant to the Secretary of the Company on a
Company-provided form, or if no such designation has been made, to the
Participant's estate.

        7.2    Financial Hardship of a Participant Caused by a Medical Emergency
or Disability.    Upon the determination by the Board that a Participant, or a
Participant's spouse, children, or any persons for whom the Participant provides
the primary means of support, has suffered a medical emergency or disability
which has resulted in a financial hardship for the Participant, then the Board
(with such Participant abstaining) may, at its sole discretion, direct that some
or all of the Participant's account be paid to the Participant; provided, that
the amount paid to the Participant shall not exceed the amount determined by the
Board to be necessary to relieve the financial hardship caused by the medical
emergency or disability. The Board may require the Participant to provide any
expert medical or financial information or opinions that the Board deems
necessary to arrive at a determination. Financial hardship payments made after
commencement of an installment distribution pursuant to Section 6(a) shall be
deemed to have been made from the last principal installment or installments to
be made.

3

--------------------------------------------------------------------------------


Section 8. Dissolution, Liquidation, Merger, Consolidation and Sale of Assets

        8.1    Dissolution or Liquidation of Company.    Notwithstanding
anything herein to the contrary, upon the dissolution or liquidation of the
Company, each Participant who is a Director of the Company on the day preceding
the date of the dissolution or liquidation shall, for purposes of this Plan, be
deemed to have ceased to be a Director of the Company on the date preceding such
dissolution or liquidation. The accounts of all Participants shall be valued and
payable at the time of such liquidation.

        8.2    Merger, Consolidation, and Sale of Assets.    Notwithstanding
anything herein to the contrary, in the event that the Company consolidates
with, merges into, or transfers all or substantially all of its assets to
another corporation (hereinafter referred to as "Successor Corporation"), such
Successor Corporation shall assume all obligations under this Plan. Upon such
assumption the Board of Directors of the Successor Corporation shall be
substituted for the Board in this Plan.

Section 9. Rights of Participants

        9.1    Rights of Participants.    No Participant nor any Participant's
estate or heirs shall have any interest in any fund or in any specific asset or
assets of the Company or any Underlying Investment by reason of any payments
made under the Plan, or by reason of any account maintained for the Participant
under the Plan. The Company shall have merely a contractual obligation to make
payments when due hereunder and the Company shall not hold any funds in reserve
or trust to secure payments hereunder.

        No Participant nor any Participant's estate or heirs may assign, pledge
or in any way encumber his interest under the Plan, or any part thereof.

Section 10. Administration

        10.1    Administration.    The Board may designate an administrator of
the Plan. Absent designation of an administrator by the Board, the Secretary of
the Company shall administer the Plan. The Board, or a committee designated by
the Board, may from time to time establish rules for the administration of the
Plan that are not inconsistent with the provisions of the Plan. The Board may
delegate all of its rights, obligations and duties under the Plan to a committee
of the Board.

        10.2    Amendment.    This Plan may be amended by a favorable vote of a
majority of the members of the Board who are not Participants in the Plan or, in
the event all Directors are Participants, by a favorable vote of two-thirds of
all Directors.

        10.3    Termination.    The Plan may be terminated at any time by the
Board provided that such termination shall not affect the accounts in existence
at the time of the termination which accounts shall continue and be distributed
as if the Plan had not terminated.

4

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.7

